
	
		II
		111th CONGRESS
		1st Session
		S. 2094
		IN THE SENATE OF THE UNITED STATES
		
			October 29, 2009
			Ms. Klobuchar introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To extend and modify the suspension of duty on certain
		  catalytic converter mats of ceramic fibers.
	
	
		1.Certain catalytic converter
			 mats of ceramic fibers
			(a)In
			 generalHeading 9902.25.72 of the Harmonized Tariff Schedule of
			 the United States (relating to certain catalytic converter mats of ceramic
			 fibers) is amended—
				(1)by striking
			 1.5% and inserting Free; and
				(2)by striking
			 12/31/2009and inserting 12/31/2011.
				(b)Effective
			 dateThe amendments made by subsection (a) apply to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
